412 F.2d 322
Marion C. SHERMAN, Plaintiff-Appellee,v.SOUTHERN BELL TELEPHONE AND TELEGRAPH COMPANY, Defendant-Appellant.
No. 27150 Summary Calendar.
United States Court of Appeals Fifth Circuit.
May 23, 1969.
Rehearing Denied June 16, 1969.

Charles A. Bristow, William W. Ogden, Ogden & Rives, New Orleans, La., for defendant-appellant, Southern Bell Telephone & Telegraph Company. James W. Hammett, New Orleans, La., of counsel.
Joseph A. Sims, Robert J. Mack, Sims & Mack, Hammond, La., for plaintiff-appellee, Marion C. Sherman.
Before WISDOM, COLEMAN, and SIMPSON, Circuit Judges.
PER CURIAM:


1
We have concluded on the merits that this case is of such character as not to justify oral argument. Accordingly, we have directed the clerk to place the case on the Summary Calendar and to notify the parties of this fact in writing. See Rule 18 of the Rules of this Court and Murphy v. Houma Well Service, 5 Cir. 1969, 409 F.2d 804.


2
This diversity of citizenship case arose out of a collision between an automobile driven by Mrs. Sherman and a truck owned by Southern Bell Telephone and operated by one of its employees in the course of his employment. The jury awarded Mrs. Sherman $40,000. Southern Bell complains in this appeal that the district court erred in failing to grant a directed verdict or judgment notwithstanding the verdict in its favor. We have reviewed the record and find that the evidence was of "such quality and weight that reasonable and fair-minded men in the exercise of impartial judgment might reach different conclusions". The Boeing Co. v. Shipman, 5 Cir. 1969, 411 F.2d 365. We hold, therefore, that the motions were properly denied and that the case was properly submitted to the jury.


3
The judgment is affirmed.